UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,


          - against -                             19 Cr. 604(DAB)
                                                    ORDER

CHANDANA HERATHMUDIYANSELAGE,

                    Defendant.
-------------------------------------X
DEBORAH A. BATTS, United States District Judge.


     The Court is in receipt of the Letter and Submission from

Defendant Herathmudiyanselage dated November 8, 2019. Defendant

wishes to waive the preparation of the Pre-Sentence Report (“PSR”)

and wishes to be sentenced immediately after the plea hearing

scheduled for November 19, 2019. It appears the Government has

consented.

     In order for the Court to have sufficient information so that

the Court can sentence him without the PSR, the Government must

file its submission to the Court no later than Friday, November

15, 2019 at 4:00 pm. The Court considers Defendant’s submission of

November 8, 2019 sufficient.

SO ORDERED.

DATED:    New York, New York
          November 12, 2019
